Cook, J.
(dissenting).
I cannot agree with the court in its construction of the written instrument referred to in the opinion. It will be noted that in all of the other donations and agreements embodied in the instrument'there are no qualifying words. They are all- definite and unqualified, depending alone upon the location of the college upon the lands offered by appellants.
*174The only matter in controversy' is the gift of one thousand five hundred dollars, and it seems to be evident that this sum of money would be paid to the college only in the event'the trustees decided to lay a sidewalk or purchase additional lands. It was left to thé board of trustees to decide whether this money would be expended for a sidewalk or for additional lands. The board elected to lay the sidewalk, and appellants paid for same. The college got the sidewalk. Appellants donated the sidewalk, and it seems to me that this was what appellants agreed to give. As I understand the opinion of the court, it is held that the gift of one thousand five hundred dollars was conditioned alone upon the laying of the sidewalk or the purchase of land. This construction amounts to this: The board could lay a cheap sidewalk through the property mentioned, costing one-fifth of. the amount donated, and thereby and because thereof they could demand and recover from appellants one thousand five hundred dollars.. The board could buy land of the value of one hundred dollars, and gain one thousand four hundred dollars by the trade.
So at last the court holds that this agreement to give one thousand five hundred dollars is an additional bonus to induce the college to adopt the site offered by app el-lands. In other words, the cost of the improvement — a sidewalk — is a mere inconsequential detail, and bears no relation to the amount of the conditional gift. It would seem that, if the donors meant this, they went a long way around to express a very simple purpose. I think it more reasonable to say that the intention was to donate one thousand five hundred dollars for the purpose of constructing a sidewalk, and for this purpose alone, should the board elect to apply the gift to this improvement, and if the sidewalk has been built and paid for by appellants, the spirit and intent of the contract has been fully satisfied. The purpose was to donate a sidewalk, if the board preferred a sidewalk, and not to give one thousand five *175hundred dollars, or any part thereof, for any other purpose than the purpose expressly mentioned.
I am unable to find anything in the writing’ to indicate that appellants agreed to give one thousand five hundred dollars, in addition to ¡other donations, in consideration of the location of the college on their lands. In my opinion the court has written into the agreement an obligation not assumed by appellants.